Third District Court of Appeal
                               State of Florida

                         Opinion filed February 20, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-345
                          Lower Tribunal No. 15-7712
                             ________________


              Laura Ann Cancio n/k/a Laura Ann Davis,
                                    Appellant,

                                        vs.

                           Juan Manuel Cancio,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Maria Elena Verde, Judge.

      Law Offices of Robin Bresky, and Robin Bresky and Jeremy Dicker (Boca
Raton), for appellant.

     Juan Manuel Cancio, in proper person.


Before FERNANDEZ, LOGUE, and LINDSEY, JJ.

     PER CURIAM.
      Finding the issues raised in the current appeal virtually identical to the issues

raised by appellant in her prior appeal which was affirmed, Cancio v. Cancio, Case

No. 17-2774 (Fla. 3d DCA May 16, 2018), we affirm here as well.

      Affirmed.




                                          2